                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 No . 7 : 15 - CR-25-4H
                                 No . 7 : 16-CV-241 - H

 BERNARD SAMUEL ,
      Petiti o ner ,
                                                                 ORDER
             v.

 UNITED STATES OF AMERICA ,
      Respondent .




        This matter is before the court on petitioner ' s motion to

vacate under 28 U. S . C .       §   2255 ,   [DE #181 ], and motion for extension

of time to file supplemental briefing ,               [DE #228] .




                                        BACKGROUND




        On August 10 , 20 15 , pursuant to a signed Memorandum of Plea

Agreement ,         petitioner   pled guilty to       robbery    of   a   business   in

interstate commerce , and aiding and abetting ,                 in violation of 18

U. S . C .    §§   195l(a) and 2 (Count One) ; and brandishing and possessing

a firearm during and in relation to a crime of violence , and aiding

and abetting , in violation of 1 8 U. S . C .          §§   924(c) (1) (A) (ii) and 2

(Count Tw o) .          Petitioner was sentenced by this court to a total
t e rm o f impr i s o nment o f 96 mo nths o n February 9 , 201 6 .                             Petiti o ner

did no t appeal.

        On Ju n e 2 2 ,        20 1 6 , petiti o ner ,     pr o ceeding pro se 1 ,               fil e d the

instant mo ti o n to va c ate pursuant to 28 U. S . C . § 2255 ,                                [DE #156] ,

arguing that arguing that Hobbs Act Ro bbery ,                                   in vi o lation o f       18

U. S . C .   §   1951 ,    no    longer     qualifies          as       a    crime     of    violence     to

supp o rt his c o nvicti o n under 18 U. S . C .                    §       924 (c)   in light of the

Supreme Co urt ' s decision in J o hnson v . United States ,                                   135 S . Ct .

25 51    (201 5)   . 2




                                       COURT'S DISCUSSION



        The Supreme Co urt recently invalidated the residual clause of

the c rime o f v iolence definition under 18 U.S . C .                                 §    924 (c)(3 )( B) .

United St a tes           v.    Davis ,   139 S .       Ct .   2 319 ,        2 3 2 3-24    (2019) .     The

pre c ise questi o n remaining before the court is whether Hobbs Act

Ro bbery is a c rime of violence under the force clause of 18 U. S.C .

§   92 4 (c) (3) (A) .          The   Fourth    Circuit         has         recently        decided     this



1 On October 17 , 2016 , counsel filed a notice regarding petitioner ' s § 2255
motion , noting that petitioner had fully presented his claim for relief , and
that she would not be making any amendment to his motion .          [DE #191) .
2 In the Johnson decision , the Supreme Court of the Unite d States invalidated
the residual clause found in 18 U. S . C . § 924(e) (2) (B) (i i)        ( " Armed Career
Criminal Act " or " ACCA" ) .    Johnson , 135 S . Ct . at 2557 .   In Welch v . United
States , 136 S . Ct . 1257 , 1265 (2016) , t h e Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collateral review . However , Johnson
does not afford relief to petitioner as he was not sentenced under the ACCA .



                                                    2
issue .       United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2019)

("Accordingly ,         we conclude that Hobbs Act robbery constitutes a

crime        of violence       under   the      force   clause       of     Section       924 (c) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

2018 ) ;     United States v .         Hill ,    890    F . 3d 51 ,       60    (2d Cir .     2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340 - 41 (11th Cir . 2016)) .

        Therefore , in light of Math i s , defendant ' s claim is without

merit .



                                         CONCLUSION



        For the foregoing reasons , petitioner ' s motion ,                           [DE #181) , is

DENIED.           Petitioner ' s motion to extend time to file supplemental

briefing ,         [ DE #228] , is DENIED AS MOOT .             The clerk is directed to

close this case .

        A c ertificate         of   appealabili ty        shall       not      issue     absent     "a

substantial showing of the denial of a constitutional right. " 28

U. S . C .    §   2253(c) (2) .     A petitioner          satisfies            this    standard by

demonstrating           that      reasonable          jurists     would          find       that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling d i smissing such c l aims is likewise

debatable .          Miller-El v . Cockre l l ,         537 U. S .     322 ,     336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

                                                  3
676 , 683 (4th Cir . 2001) .        A reasonable jurist would not find this

court ' s    dismissal       of   Petitioner ' s   §   2255   Motion   debatable .

Therefore , a Certificate of Appealability i s DENI ED.
                        p
      This    _!_!j__   day of



                                                              istrict Judge
At Greenville , NC
#35




                                            4
